 In the Matterof TABARDREYMANUFAVroEINGCOMPANYand W. L.STEWART, CHAIRMAN, ET AL.Case No. R-54O2.Decided July 1. ,194Messrs.Earle K. ShaweandRobert Levett,for the Board.Mr. L. P. McLendon,of Greensboro, N. C., for the Company.Mr. Louis C. Allen,of Burlington, N. C., for the Petitioners.Mr. Isadore Katz,of New Work City, for the C. 1. 0.Mr. Arthur Leff,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by W. L. Stewart, Broadie Terrell, EarlClanton, B. H. Keck, James Glenn, Linwood Newlin, and Robert Lamb,herein called the Petitioners, alleging that a question affecting com-merce had arisen concerning the representation of employees of Ta-bardreyManufacturing Company of Haw River, North Carolina,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before J. J. Fitz-patrick, Trial Examiner.Said hearing was held at Burlington, NorthCarolina, on May 18 and 19, 1943.At the commencement of the hear-ing the Trial Examiner granted a motion of Textile Workers Union ofAmerica,' herein called the C. I. 0., to intervene.The Company, thePetitioners, and the C. I. O. appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues.Atthe close of Petitioners' case and again at the close of the hearing,counsel for the C. I. O. moved to dismiss the petition, and decisionthereon was reserved for the Board.For reasons appearing below themotion is granted.The Trial Examiner's rulings-made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs.'TextileWorkers'Union of America, affiliatedwiththe Congress of Industrial Organi-zations, is a labor organization admitting to membership employees of the Company.51 N. L.R. B., No. 54.246 TABARD'REY MANUFACTURING COMPANY247Upon the entire record in the case, theBoardmakes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYTabardrey Manufacturing Company is a North Carolina corpora-tion having its plant and principal place of business at Haw River,North Carolina, and is engaged in the manufacture of cotton greygoods, principally herringbone, corduroy, and moleskins.The chiefraw material used by the Company is cotton. The Company producesannually approximately 10,000,000 yards of goods having an approxi-mate value of $2,500,000.- Approximately 99 percent of the Company'sproducts is sold to the Proximity Manufacturing Company, ofGreensboro, North Carolina.At least 60 percent of such products,after processing by the said Proximity Manufacturing Company, issold and transported into States other than the State of North Caro-lina.One officer and 3 directors of the Company are also officers anddirectors of said Proximity Manufacturing Company. The Companyemployes approximately 500 persons.II. THE ALLEGED QUESTION OF REPRESENTATIONOn December 19, 1939, the C. I. O. was certified by the Board as theexclusive bargaining representative for all hourly and piece-rate pro-duction and maintenance employees of the Company, exclusive ofclerical and supervisory employees and watchmen.2Thereafter theC. I. O. bargained with the Company concerning grievances, but madeno effort to negotiate, a contract until about May 1, 1942.Negotiationsfor a written contract beginning on or about that date ended in animpasse on practically all issues.On November 3, 1942, after the un-successful intervention of the United States Conciliation Service, theSecretary of Labor of the United States certified the dispute to theNationalWar Labor Board.Hearings before a Panel of the WarLabor Board were held in Washington, D. C., on December 8, 9, and10, 1942.After the contract dispute was certified to the War Labor Board, asmall group of employees of the Company constituted themselves intoa self-appointed committee and circulated a petition among the Com-pany's employees.On or about December 14, 1942, the said petition,bearing apparently genuine signatures of a majority of the Company'semployees, was presented to Sidney S. Paine, the Company's president.The petition read as follows :We the undersigned hereby petition you, Sidney S. Paine and theWar Labor Board, not to enter into or sign any contract for us.We2Matter of Tabardrey Manufacturing Company,17 N. L. R. B. 6; 18 N. L. R. B. 472. 248DECISIONS, OF NATIONAL LABOR RELATIONS BOARDare happy in our present condition and represent most of the employ-ees of the Company.On January 5, 1943, the committee instituted the instant proceedingby filing a petition for investigation and certification of representa-tives.The petition alleges,inter alia,that :The undersigned hereby alleges that a question has arisen con-cerning the representation of employees in the above bargainingunit,3 in that: Majority of employees contend that C. I. O. nolonger represents them and is not their bargaining agent.On January 22, 1943, the Company filed a written motion with theWar Labor Board to reopen the proceedings before that Board on theissue of representation.On February 6, 1943, the Panel of the WarLabor Board filed its report, recommending that the Company and theC. 1. 0. be directed to enter into a contract with a maintenance of mem-bership provision, "pending the outcome of the representation ques-tion before the National Labor Relations Board:"On or about May5, 1943, the War Labor Board issued its Interim Directive Order 4directing the parties to include in their contract various provisions,including the maintenance of membership clause, but making no refer-ence to the representation question.5The Company,sinceon aboutMarch 25, 1943, has taken the position that it will decline to recognizethe C. I. O. as the exclusive bargaining agent for its employees untiland unless the C. I. O. is recertified as' such agent by this Board.-The Petitioners at the hearing made no showing that they had beendesignated by employees of the Company as their representative forthe purposes of collective bargaining.For their showing of interest,the Petitioners relied upon the employee signatures which had beenaffixed to the petition which was submitted to the Company in De-cember 1942, and which requested the Company not to enter' into acontract.6Two of the Petitioners who were called as witnesses testi-fied that the Petitioners had not been authorized by the Company'semployees to represent them in collective bargaining, that their onlyauthoritywas derived from the "no-contract" petition, and thatalthough employees, at the titme the petition was circulated, had ex-pressed their opposition to the C. I. 0., nothing had been said aboutthe Petitioners acting as bargaining agent on their behalf.The rec-9The bargaining unit as alleged in the petition is "Haw River plant."At the hearing,petitioners clarified this statement by indicating that they intended a unit substantiallyidentical to that previously certifiedIn re Tarbardrey Manufacturing Company,12 L. R.R. 427.5Decision on the wage question was deferredby the warLabor Board.G The C.1.O. submitted 367 designation cards which were checked.These were datedin 1942 and 1943. Of the cards checked by the Trial Examiner,252 bore apparentlygenuine signatures of persons appearing on the Company'sDecember 12, 1943, pay rollwhich contained the names of 472 persons within the alleged appropriate unit. The TrialExaminer reported that the C.I.O. submitted,in addition,approximately 264 current cards,with apparently genuine signatures, attached,which were not checked. TABARDREY MANUFACTURING COMPANY249ord shows, and at the hearing their counsel conceded, that the Peti-tioners at the present time existas a "nounion" group and that they-are neither organized nor authorized to deal collectively with the Com-pany on questions of wages, hours, or working conditions. In sum,the record establishes, and we find, that Petitioners are not a labororganization nor are they otherwise qualified to act as representativesfor the purposes of collective bargaining within the meaning of theAct.7Nor is the present infirmity in their status cured by Petition-bargain with the Company atsomefuture time if the occasion shouldarise.8The Petitioners, however, do not insist that their name appear onthe ballot; on the contrary they state that they would prefer not tohave their name appear thereon.They concede in effect that theirbasic object in seeking an election is not to obtain the certification ofa bargaining representative but rather to check and test the assertedclaim of the C. I. 0. that it continues to be the exclusive representa-tive.The Company urges that even though the Petitioners are notseeking certification, nevertheless a questionconcerningrepresenta-tion may be found in the refusal of the Company to recognize andbargain with the C.I. 0.It has been our general practice, based upon considerations of pol-icy, not to require the only union involved to participate in an electionagainst its desires.Therefore,as a generalrule, we do not entertainpetitions for investigation and certification of representatives exceptin cases where it appears that the alleged question of representationis related directly to the right or claim of the petitioner to be recog-nized as a collective bargaining representatives9Here there is no suchclaim, since by their own admission it is the Petitioners' present pur-pose not to act as bargaining representative.Nor do we think thatwe should, in the circumstances of this case, depart from our generalrule and direct an election on the question of whether the C. I. 0. isnow the representative desired by the majority of the employees.Therepresentative status of a union upon the requestof a group of em-ployees who in effect desire no representation for collectivebargain-ing are especially applicable where, as here, the employeris refusingto bargain with the only union claiming representation and that uniondoes not desire an election.Consequently, we shall dismiss the peti-tion.However, our dismissal is not to be construed as a recertifica-* See Section 2 (4), (5), and Section 9 (a), (c) of theAct.Of.Matter of Solar Var-nish Company,36 N. L. R. B. 1101.8Matter of J. & A. Young,9N. L. R B. 1164.In the case of an employer petition,we entertain the petition only where the questionconcerning representation arises from conflicting claims presented by two or more labororganizations.ArticleIII, Section 2 (b), Board Rules and Regulations. 250DECISIONSOF NATIONAL LABORRELATIONS BOARDtion of the C. I. O. nor as a finding that the certification of December19) 1939, continues to have operative effect.Nor do we decide that theC. I. O. has lost the majority established in the November 1939 elec-tion, or that the Company must accept or challenge the C. I. O.'s statusas the representative of the employees.These questions are not prop-erly before us in this proceeding.ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Tabardrey Manufacturing Company, Haw River,North Carolina, filed by W. L. Stewart, Chairman, et al., be, and ithereby is, dismissed.